DETAILED ACTION

Allowable Subject Matter
Claims 1 and 11 are allowable because the prior art does not teach receiving signals from a sensor associated with a user device, then identifying an audio context based on the signals, and when the context is audio, rather than presenting an original ad, presenting a modified version of the original ad, where the modified ad has less visual content than the original.  These features taken together with the other recited limitations render the claims novel.
The closest prior art describes selecting between different ads based on a sensed audio context, but does not modify an original ad as recited.  The prior art selects ads based on their respective visual content, to match with current audio conditions.  E.g. Apple et al., US 2007/0073585, para. 657; Bradley et al., US 2019/0188756, para. 42.  The present claims distinguish by reciting that an original ad is modified to have less visual content—as opposed to a different and less visual ad being selected for presentation.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ray, US 9,071,867 in view of Lee, US 2010/0157151.

21. Ray teaches a method comprising:
identifying a context of user activity [visibility, focus/interaction are contexts, col. 12, line 8-col. 13, line 63; col. 14, 20-44];
selecting an advertisement based at least in part on the context and presenting the advertisement on a user device [video ads are played based on visibility, focus/interaction, etc., cols. 3-4, ll. 66-7; cols. 5-6, ll. 40-20; col. 7, 36-61; col. 11, 16-20; col. 12, line 8-col. 13, line 63; audio (and not video) is played in response to video becoming not visible, col. 11, 24-37; claim 8].
Ray is silent on modifying an ad for an identified audio context.  Lee teaches a method wherein the selecting comprising identifying that the context is audio [audio description function, i.e. audio context may be set by user, Figs. 2B, 2C, paras. 27-30, 48, 50, 51, 60];
identifying an original advertisement comprising audio and video [paras. 10, 25, 27, 49];
based at least in part on identifying that the context is audio, generating a modified advertisement of the original advertisement at least in part by adding, to the audio in the original advertisement audio, enhanced audio describing at lest a portion of the video of the original advertisement and presenting the modified ad on the user device [audio description of the video is added to the original audio and presented, Figs. 2B, 2C, 3, 4A, paras. 27-30, 32, 44, 48, 50-52, 60];
Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to combine the references, using audio description to aid both blind users and users having problems with low lighting or distractions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRN/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424